t c summary opinion united_states tax_court carl a oser and doris j oser petitioners v commissioner of internal revenue respondent docket no 10680-10s filed date carl a oser and doris j oser pro sese christopher a fisher for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined deficiencies of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioners are entitled to deduct business_expenses reported on schedules c profit or loss from business and certain expenses reported on schedules e supplemental income and loss background some of the facts have been stipulated and are so found the stipulation of facts as supplemented and the attached exhibits are incorporated herein by reference petitioners resided in ohio when they filed their petition 1petitioners concede that dollar_figure of the dollar_figure reported as rents received on schedule e should properly be reported as gross_receipts from d palmer properties l l c on schedule c 2other adjustments made in the notice_of_deficiency are computational and will not be discussed carl a oser petitioner has been in the real_estate business for more than years at the time of trial he was a licensed real_estate broker and agent in ohio petitioner however has not sold any property as a real_estate broker or agent in the past years petitioners and their family owned more than properties in the massillon ohio area these properties were a combination of petitioners’ personal_residence rental properties and properties held for investment on date petitioners transferred ownership of parcels of property to their grandson andrew oser no gift_tax returns were filed for the transfers and the transfers were not reported as taxable transfers for in petitioner owned a interest in d palmer properties l l c d palmer d palmer was operated out of petitioners’ home and managed a shopping center in petitioner provided management services and hands-on work to d palmer in petitioners filed a schedule c and a schedule e with their joint federal_income_tax return they listed real_estate sales commissions as petitioner’ sec_3petitioner wife did not appear at trial 4dillion palmer is one of petitioners’ grandsons principal business on schedule c petitioners reported no income and claimed deductions for the following expenses expense amount car and truck insurance office utilitie sec_1 other2 dollar_figure big_number big_number big_number big_number telephone and fax is handwritten next to the heading dues pub is handwritten next to the heading petitioners claimed deductions on schedule e for their rental property expenses as if almost all of the expenses related to one property they claimed a deduction for rental expenses of dollar_figure for no rental property addresses were listed on the schedule e petitioners also filed a schedule c and a schedule e with their joint federal_income_tax return they listed real_estate sales as petitioner’s principal business on the schedule c petitioners reported no income and claimed deductions for the following expenses 5petitioners filed an amended_return to correct the depreciation schedule for a lawnmower and to add a pickup truck to the list of depreciable_property expense amount car and truck office utilitie sec_1 other2 dollar_figure big_number big_number big_number telephone fax is handwritten next to the heading dues publication is handwritten next to the heading petitioners again claimed deductions on schedule e for their rental property expenses as if almost all of the expenses related to one property they claimed a deduction for rental expenses of dollar_figure for no rental property addresses were listed the expenses reported on the schedules c were not in connection with or in support of petitioners’ rental properties or properties held out for rent in or respondent issued petitioners a notice_of_deficiency for and he disallowed all of their schedule c expense deductions for and respondent allowed petitioners schedule e expense deductions of dollar_figure and dollar_figure for and respectively 6petitioners’ schedule e expenses are listed as dollar_figure as per the return in the notice_of_deficiency petitioners claimed a deduction for rental expenses of dollar_figure for there is no explanation in the record for the continued discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir continued discrepancy petitioners’ schedule e expenses are listed as dollar_figure as per the return in the notice_of_deficiency petitioners claimed a deduction for rental expenses of dollar_figure for the difference is dollar_figure of depreciation expense reported for property b on schedule e petitioners’ schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his or her own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses however are subject_to more stringent substantiation requirements and no estimation may be made see sec_274 petitioner testified that the expenses reported on the schedules c related to the work he did for d palmer and to other properties he also testified that he did not keep records for individual properties or details such as where exactly one of his trucks delivered or picked up materials he could not delineate what percentage of the expenses was related to the work he did for d palmer petitioners provided no documentary_evidence of the expenses they reported on the schedules c petitioners have failed to substantiate any of the deducted schedule c expenses and have not provided a basis upon which the court could estimate those expenses that may be estimated see 39_f2d_540 vanicek v commissioner t c pincite therefore respondent’s determination to disallow all of petitioners’ schedule c expenses for and is sustained petitioners’ schedule e expenses sec_212 allows for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioners deducted dollar_figure and dollar_figure of expenses on their schedules e for and 7in the notice respondent stated that the reason for disallowing the schedule c expenses was that investment costs must be capitalized at trial respondent asserted that the expenses might be allowable as expenses for the production_of_income under sec_212 on schedule a itemized_deductions even if the expenses were allowable on schedule a petitioners failed to substantiate them respectively respondent allowed dollar_figure and dollar_figure of the deducted expenses for and respectively at trial revenue_agent nadine christie testified for respondent respondent introduced into evidence several spreadsheets ra christie compiled from public records and the information petitioner presented during the audit petitioner gave ra christie a stack of receipts for expenses at the audit she asked him to separate the expenses by property petitioner responded that he did not keep records that way and that the task was impossible ra christie determined that petitioners and their family owned parcels of property seven of the parcels were removed from the total--four parcels that made up petitioners’ personal_residence and three parcels that were sold in during the audit it became clear to ra christie that petitioners claimed deductions for expenses related to properties that they had transferred or sold to family members she determined that of the properties were actually rental properties or properties held out for rent that petitioners owned ra christie then used that ratio to determine the rental expenses to which petitioners were entitled 8at trial ra christie testified that there might be a mistake in her calculations and that the ratio should be because one of the rental properties is made up of continued petitioners’ arguments to rebut ra christie’s evidence are that they paid the expenses for all of the properties that the number of properties they and their family owned was inflated that respondent made up the amounts of expenses to which they were entitled and that none of their receipts were accepted during the audit petitioners are not allowed deductions for expenses that relate to properties they personally did not hold for the production_of_income see sec_212 therefore petitioners are not allowed deductions for expenses related to properties they transferred or sold to family members petitioners provided no evidence to buttress their arguments that respondent incorrectly calculated the number of their properties or that respondent rejected all of their receipts in fact the record supports the opposite respondent allowed cleaning and maintenance mortgage interest repairs and dumpster expenses on the basis of the allocation of receipts or bills for those expenses respondent did not allow petitioners deductions for the receipts they could not associate with a specific property although petitioner testified that he provided ra christie with continued two parcels respondent conceded that was the proper ratio the ratio should be used for the parties’ rule_155_computations receipts at the audit that were not accepted he provided none of those receipts at trial the court finds ra christie’s testimony credible and finds her approach used to determine the expenses to which petitioners are entitled reasonable petitioners have failed to prove that they are entitled to more schedule e expenses than respondent’s determinations allowed thus respondent’s determinations are sustained we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
